Case 1:18-cv-02709-TNM Document 27 Filed 05/31/19 Page 1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

KNIGHT FIRST AMENDMENT INSTITUTE

AT COLUMBIA UNIVERSITY, et ai.,
Plaintiffs,

Civil Action No. 1:18-cv-2709 (TNM)

Vv.

CENTRAL INTELLIGENCE AGENCY, et ai.,

Defendants.

)
)
)
)
)
)
)
)
)
)
)
)
)

 

JOINT STATUS REPORT AND PROPOSED BRIEFING SCHEDULE

Upon discussions between the parties during the conferral period ordered by the Court on
April 13, 2019 (the “April Order”), the parties hereby submit the following Joint Status Report.

This is an action under the Freedom of Information Act (“FOIA”). Plaintiffs’ FOIA
requests seek three categories of documents related to Intelligence Community Directive 191 and
the late Jamal Khashoggi from the Central Intelligence Agency (“CIA”), Federal Bureau of
Investigation (“FBI”), National Security Agency (“NSA”), and Department of State (“DoS”).
See First Amended Complaint (“FAC”), Dkt. No. 17,17. Plaintiffs seek the same categories of
documents, as well as an additional fourth category of related documents, from the Office of the
Director of National Intelligence (““ODNI’). /d. § 18. All Defendants — with the exception of
DoS, which has agreed to conduct additional searches — have completed their searches and
processing, and provided final productions. Pursuant to the April Order, the parties engaged in a
conferral process to exchange information and attempt to narrow the issues in dispute. At the

conclusion of that process, Plaintiffs and DoS agreed that DoS would undertake additional
Case 1:18-cv-02709-TNM Document 27 Filed 05/31/19 Page 2 of 5

searches for responsive records. To accommodate those additional searches, the parties jointly
propose the following schedule.
(1) DoS shall conduct and complete the following additional searches by June 14,
2019:
a. DoS will conduct a search of the Diplomatic Security Command Center for
any responsive records.
b. DoS will conduct a search of the Bureau of Intelligence and Research for any
prior version of the duty-to-warn guidance that was produced to Plaintiffs and
that appears to have been updated on August 28, 2018.
c. DoS will conduct a search of the electronic drives of INR/OPS and
INR/Watch for any responsive records.
d. DoS will conduct a search for responsive records using the following terms:
(1) Khasho* AND warn*; (2) Kasho* AND warn*; (3) Khasho* AND
threat*; (4) Kasho AND threat*; (5) Khasho* AND capture*; (6) Kasho*
AND capture*; (7) Khasho* AND consulate; and (8) Kasho* AND consulate.
(3) Upon completion of DoS’s searches, DOS will process any responsive records
located and produce all non-exempt records (collectively, “process”).
(4) No later than June 28, 2019, the parties shall file a joint status report with the
Court. If, by that date, DoS has completed processing all records located in the searches
described above, the parties will determine whether dispositive motions are required and, if so,
propose a briefing schedule to the Court. If, by that date, DoS has not completed processing, the

parties will propose a schedule for processing any remaining records.
Case 1:18-cv-02709-TNM Document 27 Filed 05/31/19 Page 3 of 5

(5) If a further processing schedule is necessary, DoS will state in the joint status
report: (1) the number of actually responsive records and pages that still require processing by
DoS, and (2) a proposed schedule for processing those records.

The adoption of the proposed schedule will facilitate the efficient resolution of this
lawsuit and conserve the Court’s resources. Accordingly, the parties respectfully request that the

Court enter the above-described schedule for further proceedings.
Court.

Case 1:18-cv-02709-TNM Document 27 Filed 05/31/19 Page 4 of 5

A proposed order reflecting this proposal is attached hereto for the convenience of the

Respectfully submitted,

JOSEPH H. HUNT
Assistant Attorney General

MARCIA BERMAN
Assistant Branch Director

/s/ Antonia Konkoly
Antonia Konkoly
Trial Attorney
U.S. Department of Justice
Civil Division, Federal Programs Branch
1100 L St. NW, Room 11110
Washington, DC 20005
(202) 514-2395 (direct)
(202) 616-8470
antonia.konkoly@usdoj.gov

 

Counsel for the Defendants

/s/ Jameel Jaffer

Jameel Jaffer (M1I0067)
Ramya Krishnan (admitted pro hac vice)
Adi Kamdar (admitted pro hac vice)
Alex Abdo (admitted pro hac vice)
Knight First Amendment Institute

at Columbia University
475 Riverside Drive, Suite 302
New York, NY 10115
(646) 745-8500
ramya.krishnan@knightcolumbia.org

 

Counsel for Plaintiff Knight First Amendment
Institute at Columbia University

/s/ Timothy K. Beeken
Timothy K. Beeken (NY0083)

 

4
Case 1:18-cv-02709-TNM Document 27 Filed 05/31/19 Page 5of5

DATED: May 31, 2019

Jeremy Feigelson (admitted pro hac vice)
Alexandra P. Swain (admitted pro hac vice)
DEBEVOISE & PLIMPTON LLP

919 Third Avenue

New York, NY 10022

(212) 909-6000

tkbeeken@debevoise.com
jfeigelson@debevoise.com

Counsel for Plaintiff Committee to Protect
Journalists
